DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 still calls for activation of electrode rings which are both located in a non-sensing group of rings and also adjacent to the sensing group of rings. It is not clear which rings should be activated – all of the rings located in a non-sensing group of rings, as “ring” includes electrodes of only partial circumference and could include more than one electrode which is adjacent on a single side of the group? Or are they considered adjacent by virtue of being in the group and not requiring each individual ring to also be adjacent to the sensing group? Claims 32 and 33 do not improve this issue - can an electrode ring which is not immediately adjacent to “the one electrode group” but part of a group which is adjacent to the group be activated? Or 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4, 6, 11, 12, 14, 17, 20, 21, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat (US 2008/0214916) in view of Johnson (US 2005/0060885).
Regarding claim 1, Yodfat discloses an implantable sensor for determining a concentration of at least one analyte in a medium, the implantable sensor comprising a flexible, tubular sensor element (element 6), the tubular sensor element defining a longitudinal sensor axis (figures 15a, 15b), and the tubular sensor element comprising a flexible, tubular body (paragraph [0048]) wherein a plurality of electrode groups are disposed on the tubular body (paragraph [0064], the device contains “at least one” of each type of electrode which includes two or more), each electrode group including at least two electrode rings adapted for electrochemical determination of the concentration of the analyte are mounted on the tubular body (elements 120 and 122 in figure 15b; paragraph [0068] describes 122 as “at least partly" encircling the cannula, and element 120 is drawn as fully encircling it; further, priority document 60/876945 describes corresponding illustration 15 as showing electrodes that both are disposed "concentrically, in a ring-like manner" on p. 26), the at least two electrode rings 
Yodfat does not disclose the supply lines having an insulated length extending from a proximate end of the body away from an implantation end to each line’s respective electrode, the embedded lengths being circumferentially spaced apart from each other in the body and extending parallel to the longitudinal sensor axis. Johnson teaches an implantable sensor device (paragraph [0007]) comprising a flexible, tubular sensor element with a tubular body having a longitudinal sensor axis (paragraphs [0043]-[0044]) and at least two electrodes for sensing (elements 104; paragraph [0040]), with electrically and/or galvanically insulated supply lines for the electrodes which each have an embedded length (elements 102; paragraph [0040]) extending from a proximal end away from an implantation end to each line’s respective electrode (paragraph [0050]), the lines being embedded in the tubular body such that the embedded lengths are circumferentially spaced apart from each other in the body and extend parallel to the longitudinal sensor axis (paragraph [0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Yodfat with the supply lines embedded in the body along the body’s longitudinal axis, as taught by Johnson, in order avoid interference between the lines (paragraph [0050]). 


Regarding claim 4, Yodfat further discloses electrical contacts of contacting the electrode rings at an end of the sensor element away from the implantation end (paragraph [0057])
Regarding claim 6, Yodfat further discloses that the electrode rings, on a side directed away from the tubular body, are at least partially surrounded by at least one membrane layer, and wherein the at least one membrane layer is at least partially permeable to the at least one analyte (paragraph [0062]). 2 
Regarding claim 11, Yodfat discloses a sensor system for determining a concentration of at least one analyte in a medium (figure 1a), the sensor system comprising at least one of the implantable sensors of claim 1, and further comprising an actuation and evaluation unit which is connected to the electrode rings and which is configured to carry out an electrochemical measurement in order to determine the concentration of the analyte (element 1008). 
Regarding claim 12, Yodfat discloses a method for producing an implantable sensor adapted for determining a concentration of at least one analyte in a medium, comprising: producing a tubular body for a tubular sensor element (element 6) wherein the tubular sensor element defines a longitudinal sensor axis (figures 15a, 15b); applying to the tubular body a plurality of electrode groups (paragraph [0064], the device contains “at least one” of each type of electrode which includes two or more), each “group” having at least two electrode rings at longitudinally spaced apart locations (figure 15b), the at least two electrode rings being 
Yodfat does not disclose embedding the supply lines so they have an insulated length extending from a proximate end of the body away from an implantation end to each line’s respective electrode, the embedded lengths being circumferentially spaced apart from each other in the body and extending parallel to the longitudinal sensor axis. Johnson teaches making an implantable sensor device (paragraph [0007]) comprising a flexible, tubular sensor element with a tubular body having a longitudinal sensor axis (paragraphs [0043]-[0044]) and at least two electrodes for sensing (elements 104; paragraph [0040]), including embedding electrically and/or galvanically insulated supply lines for the electrodes which each have an 
Yodfat, as modified, does not specify how the plurality of electrode groups should be arranged, particularly the at least one working electrode and the at least one further electrode of each electrode group defining a longitudinally sequential pattern of electrode rings with each of the electrode groups defining the same longitudinal sequential pattern of electrode rings and the at least two electrode rings forming each of the electrode groups positioned along a continuous longitudinal length of the tubular body which is non-overlapping and separate from the longitudinal length of the tubular body on which the electrode rings of the other electrode groups are positioned. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have placed the groups and rings in a longitudinally sequential pattern because Applicant has not disclosed use of this type of arrangement of electrodes as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the electrodes used by Yodfat. Moreover, it appears that any configuration of electrodes would perform equally well to allow sensing. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention 

Regarding claim 14, Johnson’s embedding takes place in one method step with production of the body (paragraph [0040], they are integrally formed)
Regarding claim 17, Yodfat further discloses first creating each ring and then applying a function layer to the ring (paragraph [0072]).
Regarding claim 20, Yodfat further discloses surrounding at least partially the electrode rings, on the side directed away from the tubular body, with at least one membrane layer, wherein the at least one membrane layer is at least partially permeable to the at least one analyte (paragraph [0062])
Regarding claim 21, Yodfat further discloses that each supply line further comprises a separate electrical contact disposed proximate an end of the sensor element opposite from the implantation end (paragraphs [0055], [0057]); Johnson’s electrodes are each connected to their own supply line (paragraph [0050]). Yodfat does not specify including between 6 and 15 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
Regarding claim 26, Yodfat further discloses that each supply line further comprises a separate electrical contact disposed proximate an end of the sensor element opposite from the implantation end (paragraphs [0055], [0057]); Johnson’s electrodes are also each connected to their own supply line (paragraph [0050]). Yodfat does not specify including between 6 and 15 electrodes and respective supply lines, but it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced – see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 

Claim 3, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat, as modified above, and further in view of Merilainen (US 2004/0260166).
Yodfat, as modified, does not specify how the electrode rings are electrically connected to the supply lines, particularly not via electrically plated through-holes filled with a conductive material extending through the body. Merilainen teaches an electrode-based physiological sensor system (paragraph [0007]), where the electrodes (elements 24) are connected to their respective supply lines (elements 40) by way of electrically plated through-holes which are filled with a conductive material and extend through a body which holds the electrodes (paragraph [0023]; figure 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Yodfat, as modified, with plated through-holes to connect the electrode rings and supply lines, as taught by Merilainen, because Yodfat does .

Claims 7, 18, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Johnson, as applied above, and further in view of Brister (US 2007/0027384) and Mar (US 5488768)
Regarding claims 7 and 22, Yodfat does not disclose the supply lines extending beyond the electrodes and being not fully covered by the tubular body at its implantation end; Brister teaches a similar sensor device which uses electrodes to sense analyte concentration and which includes supply lines (elements E1, E2) each connecting to the electrodes (the areas at windows 802a, 802b as shown in figure 8A; see also paragraph [0348]), with the lines each continuing by extending to an implantation end of the sensor’s body where that end of the body is coated by an electrical insulation material which electrically insulates the supply lines from both each other and body tissue (paragraph [0348], the embedded wires extend the length of the device and at the end are coated with insulating material which is inherently a barrier between the wires and body tissue by being located between them). Brister does not specifically set forth the use of an insulation material separate from and in addition to the body through which the supply lines run (which, as set forth in Yodfat, is the insulative tubular body), leaving the ends of the supply lines not fully covered by the tubular body itself, though the supply lines being not fully covered by the tubular body is clearly shown in figure 8A of Brister, and the process of exposing these ends after they have been embedded is set forth in paragraph [0348] of Brister where the elongated length is cut. Mar teaches an implantable electrode system (abstract) 
Regarding claim 18, Yodfat is not specific as to how the functional layers are applied. Brister teaches a method of making a similar sensor device with function layers applied onto its electrodes using a laminating method, a spray-on method, an inkjet method, a contact printing method, an offset method, or an electrostatic printing method (paragraph [0276]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Yodfat, as modified, and applied function layers onto the electrodes using a laminating method, a spray-on method, an inkjet method, a contact printing method, an offset method, or an electrostatic printing method, as taught by Brister, since Yodfat does not specify how to attach the functional materials and these techniques are well-known in the analyte-sensing art for enabling selective sensing.

Claims 8, 9, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Johnson, as applied above, and further in view of Henning (US 6537243).
Yodfat is not specific as to how the device is inserted. Henning teaches an implantation needle for implantation of a sensor for body fluid monitoring that has a diameter of between .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Johnson and Henning, as applied above, and further in view of Geismar (US 2006/0253085).
Henning does not disclose the insertion needle having a tip which is made at least partially of a biocompatible, enzymatically degradable material, such that the tip becomes at least partially rounded after implantation in the medium. Geismar teaches an implantation needle for a similar system that has a tip which is made at least partially of a biocompatible, enzymatically degradable material (paragraph [0032]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Yodfat with a tip which is made at least partially of a biocompatible, enzymatically degradable material, as taught by Geismar, in order to increase patient comfort after insertion.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat, as modified and applied above, and further in view of Brauker (US 2005/0245799).
. 

Claims 24, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat, Johnson, and Keimel (US 2002/0120186).
Regarding claim 24, Yodfat discloses an implantable sensor for determining a concentration of at least one analyte in a medium, the implantable sensor comprising a flexible, tubular sensor element (element 6), the tubular sensor element defining a longitudinal sensor axis (figures 15a, 15b), and the tubular sensor element comprising a flexible, tubular body (paragraph [0048]) wherein a plurality of electrode groups are disposed on the tubular body (paragraph [0064], the device contains “at least one” of each type of electrode which includes two or more), each electrode group including at least two electrode rings adapted for electrochemical determination of the concentration of the analyte are mounted on the tubular body (elements 120 and 122 in figure 15b; paragraph [0068] describes 122 as “at least partly" encircling the cannula, and element 120 is drawn as fully encircling it; further, priority document 60/876945 describes corresponding illustration 15 as showing electrodes that both 
Yodfat does not disclose the supply lines having an insulated length extending from a proximate end of the body away from an implantation end to each line’s respective electrode, the embedded lengths being circumferentially spaced apart from each other in the body and extending parallel to the longitudinal sensor axis. Johnson teaches an implantable sensor device (paragraph [0007]) comprising a flexible, tubular sensor element with a tubular body having a longitudinal sensor axis (paragraphs [0043]-[0044]) and at least two electrodes for sensing (elements 104; paragraph [0040]), with electrically and/or galvanically insulated supply lines for the electrodes which each have an embedded length (elements 102; paragraph [0040]) extending from a proximal end away from an implantation end to each line’s respective electrode (paragraph [0050]), the lines being embedded in the tubular body such that the embedded lengths are circumferentially spaced apart from each other in the body and extend parallel to the longitudinal sensor axis (paragraph [0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Yodfat with the supply lines embedded in the body along the body’s longitudinal axis, as taught by Johnson, in order avoid interference between the lines (paragraph [0050]). 

Yodfat, as modified, does not explicitly disclose the plurality of electrode groups being actuated and evaluated independently of each other using an actuation and evaluation unit.
Keimel teaches an implantable system with a plurality of electrode analyte sensor groups (paragraph [0006], [0030]) and an actuation and evaluation unit operably connected with the sensor which actuates and evaluates the plurality of electrode groups independently of each other (paragraph [0007], [0029], [0048], [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Yodfat and Johnson with an actuation and evaluation unit operably connected with the sensor which actuates and evaluates the plurality of electrode groups independently of each other, as taught by Keimel, in order to extend the life of the sensor system (paragraph [0006]).
Regarding claim 25, Yodfat further discloses a reference electrode (paragraphs [0064], [0066]).


Claims 28 and 31-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat, as modified and applied above, and further in view of Van Gorkom (US 2006/0061253).
Regarding claim 28, Yodfat does not disclose activating adjacent electrode rings from other electrode group(s) when an electrode group is sensing; Van Gorkom teaches selectively activating electrodes, where each group of electrodes is sometimes used for their intended In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)).
Regarding claim 31, at least some of Yodfat’s electrode rings extend about a complete circumference of the tubular body (element 120 is drawn as fully encircling it); element 122 is disclosed as “at least partly” encircling the tubular body (paragraph [0068]), and it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have had all the electrode rings extend about a complete circumference of the tubular body, since Applicant has not disclosed this particular shape as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the electrodes of Yodfat. Moreover, it appears that an electrode which partially or fully extends about the 
Regarding claims 32 and 33, Van Gorkom teaches selectively activating electrodes, where each group of electrodes is sometimes used for their intended purpose and at other times that group is activated to act as guard electrodes for a different group of electrodes (paragraphs [0054]-[0055]); Van Gorkom does not specify how many electrodes to activate, but “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), such that it would be obvious to try activating various numbers of nearby electrodes.

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat, as modified above, and further in view of Brister and Mar.
Regarding claim 29, Yodfat further discloses that each supply line further comprises a separate electrical contact disposed proximate an end of the sensor element opposite from the implantation end (paragraphs [0055], [0057]); Johnson’s electrodes are also each connected to their own supply line (paragraph [0050]). Yodfat does not specify including between 6 and 15 electrodes and respective supply lines, but it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced – see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Yodfat does not disclose the supply lines extending beyond .
Response to Arguments
Applicant's arguments filed 2 December 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 112, Applicant generally asserts that there is no ambiguity in the language which is clearly identified as ambiguous. Applicant then attempts to use dependent claims 31 and 32 to clarify the intended subject matter of claim 28; the issue is whether the scope of claim 28 is clear on its own – which it is not. 
Regarding the art rejections, Applicant continues to argue that the longitudinally sequential pattern of electrode groups and rings directly results in an improvement in reliability and stability, pointing to paragraphs [0049] and [0071]. As has been previously noted, these passages do not discuss any particular sequence or pattern of electrode ring distribution. 
[0049] In contrast to the known implantable sensor systems described above, the implantable sensor and the described method for its production are distinguished by the use of simple and inexpensive method steps. In this way, the sensors can be produced inexpensively. At the same time, however, the possible redundant design of the electrode rings and the possible simultaneous use of several independent sensor units on one and the same tubular sensor element has an extremely positive effect on the reliability of the measurement signals. Local differences in concentration can be determined, and the long-term stability of the sensor systems can be greatly improved.

[0071] The actuation and evaluation unit 114 or the measuring device 142 and the control unit 144 can also have other functions, for example an at least partial evaluation and/or storage of the measurement data obtained or a graphic presentation and/or a database function. It is also possible to effect “intelligent” actuation and evaluation of the individual sensors 134, such 134 to be used while adjacent individual sensors 134, or just individual adjacent electrode rings 126, are subjected to an electrical potential such that they shield the individual sensor 134 being used (“guard ring” function).

Applicant asserts that “[b]y providing independent electrode groups in a longitudinal sequential pattern, local differences in concentration can be determined… This is directly related to [the] longitudinally sequential pattern of the electrode groups.”. This supposed advantage is not found in the cited passage, nor has Applicant made any attempt to actually support these allegations of improved functionality with direct quotes of the disclosure, and instead makes sweeping allegations that are not supported by the disclosure itself. At no point does the disclosure link any sort of pattern of distribution of electrode groups to improved stability, reliability, or even the ability to sense local differences in concentration (which would be an inherent characteristic of use of multiple sensors regardless of how they are distributed). The only factor discussed as providing any sort of benefit is the redundant design of the electrode groups, which does not inherently require those redundant electrode groups to be arranged in any particular configuration, such that the use of redundant groups is in no way “directed related to [the] longitudinally sequential pattern of the electrode groups.”

Regarding the rejection of claims 28+, Applicant appears to be arguing that Van Gorkom is nonanalogous art; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Van Gorkom is reasonably pertinent to the particular problem with which Applicant was concerned, in that it is directed to operation of a device with multiple groups of electrodes and presents techniques for selective activation of the multiple groups of electrodes. Still further, Applicant’s arguments are directed only to whether Van Gorkom discloses the entirety of the subject matter claimed in claim 28, and do not take into account that the claim is rejected by Yodfat as modified above and further in view of Van Gorkom’s teachings, not Van Gorkom alone, such that Applicant’s assertion that Van Gorkom’s teachings “fail to suggest the operation or modification of an implantable sensor in a manner that results in the subject matter of claim 28” is entirely unpersuasive as claim 28 is rejected by the combination of references set forth above, not Van Gorkom alone. The Examiner also notes that Applicant’s arguments directed to which electrodes are being activated are not reflective of claim 28 as presented, as the actual scope of that claim remains indefinite as discussed above, such that these arguments cannot be used to define over the art as applied until the scope of the claim is definite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791